Citation Nr: 1606030	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cognitive or neurological abnormality(ies) resulting from an in-service combat head injury, to include symptoms such as twitching of the eye, headaches, difficulty hearing, memory problems, and any residuals resulting from shrapnel in the head and face.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952, including combat service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2014, the Board denied service connection for a TBI and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2015 memorandum decision, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the memorandum decision. 

The Board has recharacterized the issue on the title page pursuant to the October 2015 memorandum decision.  See also Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for cognitive and neurological residuals from an in-service head injury.  

This case was previously before the Board in September 2013, December 2013, and May 2014.  The Board found that a portion of the Veteran's service treatment records are missing.  In light of the missing records and the Veteran's credible statements, the Board accepted as true that the Veteran sustained an in-service head injury during combat in Korea.  

The Veteran contends that this in-service head injury caused his current cognitive or neurological symptoms.  His reported symptoms include twitching of the eye, headaches, difficulty hearing, and memory problems.  See notice of disagreement.    

The Board remanded the claim in September 2013 and December 2013 to obtain medical opinions to determine whether the Veteran had a current diagnosis of TBI and if so, whether the TBI was related to service.  VA examination reports dated September 2013 and March 2014 stated that the Veteran did not have a current diagnosis of TBI or residuals of a TBI.  The Board then denied service connection for TBI or residuals thereof in May 2014 on the basis that the medical evidence stated that the Veteran did not have TBI or residuals of a TBI. 

However, it appears that the Court determined that the Board's decision focused too narrowly on the lack of a TBI diagnosis and that the Board should have broadened the claim to include any present "neurologic symptoms."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision, the Board finds that a remand is required in order to obtain a medical opinion that adequately discusses the Veteran's current cognitive and neurological symptomatology and whether any such symptomology is related to the conceded in-service head injury.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain pertinent VA treatment records dated since March 2014.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends or family members, who have first-hand knowledge the onset and/or recurrence of his symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any cognitive or neurological abnormality for which the Veteran claims is related to his in-service head injury.  

The claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should perform any neuropsychological or other diagnostic testing deemed appropriate.  

For the purposes of forming the medical opinion, the examiner must accept as fact that the Veteran sustained a head injury during combat service in Korea.  Moreover, the Veteran's service treatment records are missing.  As such, the examiner cannot rely on the lack of contemporaneous evidence in forming his medical opinion.  The examiner should accept as true the Veteran's report of his current symptomology, as well as the symptomology he has had since service.  

(1)  The examiner should ask the Veteran to identify his current cognitive or neurological symptoms.  The examiner is then asked to evaluate the Veteran and identify any additional cognitive or neurological symptom(s). 
(2)  The examiner should then discuss the nature, onset, and etiology of each cognitive or neurological symptom identified by himself/herself and the Veteran.  

For each identified symptom (to specifically include but not limited to twitching of eye, headaches, difficulty hearing, memory problems, and any residuals resulting from shrapnel in the head and face), the examiner should state whether the symptom is at least as likely as not related to the Veteran's conceded in-service head injury.

Since the Veteran's service treatment records are missing, the examiner should take as true the Veteran's statements regarding symptomology since service.  

(3)  The examiner should review the prior VA examination reports, specifically the notation that the Veteran's Montreal Cognitive Assessment test was abnormal due to age and neuropsychological factors.  Pursuant to the Court's decision, please identify the Veteran's neuropsychological factors and provide a medical opinion as to what caused these neuropsychological factors to develop.  Please state whether the conceded in-service head injury at least as likely as not caused the Veteran's neuropsychological factors or any reduced cognitive abilities.  

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


